FARMER, Judge.
We reverse the final order of the UAC denying benefits upon the referee’s finding that the claimant lacked good cause to terminate her employment for reasons attributable to her employer. The referee erred in excluding evidence offered by the claimant to support her contention that her employer had engaged in a continuing pattern of “harassment, retaliation, and discrimination,” which we take to refer to sexual harassment and invidious discrimination against her in the terms and conditions of her employment. We disagree with the referee’s implicit finding that such conduct by an employer would not confer good cause on the employee enduring such conduct to terminate her employment without prejudice to her right to unemployment benefits.
REVERSED FOR NEW EVIDENTIARY HEARING.
GUNTHER C.J., and WARNER, J., concur.